Case 1:18-cr-20685-KMW Document 454-1 Entered on FLSD Docket 07/29/2021 Page 1 of 3
71712021 Gmail - Re: bond hearing

 

Olympia De Castro <M @gmail.com>

 

Re: bond hearing

 

  
 
    
 

@gmail.com> Thu, May 16, 2019 at 8:39 PM
)carltonfields.com>

@gmail.com>, "Chee, David W.A." <j @carltonfields.com>, "Curtis, Ben
mwe.com>

Olympia De Castro <
To: "Pasano, Michael S.
Cc: ' @gmail.com" <

mwe.com)"

Michael-
| am not inclined to co-sign anything. Do not offer it as an option.

NY property is impossible to put up. | have repeatedly said this. | don’t understand why this is in the conversation. Why it
was represented to the government that we could even put this up.

| will file for divorce next week regardless of what happens tomorrow. As a single mother provider for three children - and
under the circumstances- a divorce does not feel premature to me.

As Gustavo’s attorney with the responsibility of working to get him released tomorrow, you should consider an offer that
would be achievable to deliver on. Given the urgency around this to your client, | can accommodate to meet with you
tonight or tomorrow morning as early as 7a so you have more time to prepare a feasible offer and have a chance to
discuss it with Nadler before the bond hearing to avoid a contested bond hearing. It is not in Gustavo’s interest for you to
offer a package that is not possible to obtain.

| can commit to keep the kids here during this process and you can use that to build Gustavo’s bond hearing. But | will not
put up my passport nor co-sign anything.

> On May 16, 2019, at 7:20 PM, Pasano, Michael S. <j @caritonfields.com> wrote:

>

> If you are wanting Gustavo to stay in jail, consult with whomever you deem necessary. | am sorry if that sounds harsh.
> We represent Gustavo. | hope that you and the family will do everything possible tomorrow to see Gustavo released.
> | cannot speak to divorce issues.

> Nor should I.

> It all feels premature to me, but | say that as Gustavo's lawyer wanting him released and living at the Miami home.

> | will be at the Courthouse by 9:30 am. Am happy to meet there and then.

> | believe a bond agreement is happening.

> It will require signatures on a personal bond. It will likely require $50,000 paid into the Court registry to secure a 10 per
cent $500,000 cash bond.

> We will find out what else if anything is necessary at court tomorrow.

> Msp

>

DP nennenns Original Message --------

> From: Olympia De Castro AGREE 201721. com>

> Date: Thu, May 16, 2019, 7:1
@carltonfields.com>

> To: "Pasano, Michael S."
> CC: Juan C Gomez gmail.com>, "Chee, David W.A." <i @carltonfields.com>, "Curtis, Ben

  
  
    
 

GE Orwe.com) mwe.com>

> Subject: Re: We need to show Government the trust documents for NY property

>

> Michael,

>

> Would like to recap where we stand for tomorrow. In light of the fact we have no agreement yet - and there seems to be
a confusion about Ny- | think it would make sense for us to meet in person either tonight or tomorrow first thing.

>

> 1- NY: it] NOT possible to pledge that property. As | have reiterated in the past- we do not control it. It is in an
irrevocable trust of which neither Gustavo nor | are trustees.

>

> 2- Miami: | am uncertain if | even want to co-sign for this. | will be filing for a divorce next week and wantie.gonsglt with

https://mail.google.com/mail/u/0?ik=a8 1 ecba297&view=pt&search=all&permmsgid=msg-f%3A 1633737606561 065529&dsqt=1 &simpl=msg-f%3A1633... 1/3

 
Case 1:18-cr-20685-KMW Document 454-1 Entered on FLSD Docket 07/29/2021 Page 2 of 3

74712021 Gmail - Re: bond hearing

my divorce lawyer if | should even do this.
>
> Similarly - any other item | would have to personally guarantee from my side ~ | would like to consult with my lawyer.
>
> | know Ben could be available to meet at my house at 10p assuming his flight gets in on time. You both are welcome to
come over.
>
> Otherwise | can be available anytime tomorrow morning.
>
>> On May 16, 2019, at 5:56 PM, Pasano, Michael S. <j @caritonfields.com> wrote:
>> :
>> Great.
>>
D> aeccenns Original Message --------
>> From: Juan C Gomez RR con. com-
>> Date: Thu, May 16, 2019, 5:
>> To: "Pasano, Michael S." @carltonfields.com>
>> CC: Olympia De Castro @gmail.com>, "Chee, David W.A.” <j @carltonfields.com>, "Curtis,
Ben @mwe.com)"
>> Subject: Re: We need to show Government the trust documents for NY property
>>
>> Cesar agreed to co-sign. | didn’t discuss with him pledging the house because | understood it was not necessary.
>>
>> ICG
>>
>>
>>
>>
>> El 16/05/2019, a la(s) 5:14 p. m., Pasano, Michael S. <j @caritonfields.com<mailto {J @caritonfields.
com>> escribid:
>>
>> Just have this all ready.
>> As for the trust, the AUSA was asking if a trustee could also sign on the bond BUT not pledge any property.
>>M
>>
PD nnnnen ee Original Message --------
>> From: Olympia De Castro TEE 2.07121 com<maite BE @omail.com>>
>> Date: Thu, May 16, 2019, 5:
>> To: "Pasano, Michael S." @carlitonfields.com<mailto @carltonfields.com>>
>> CC: @gmail.com<mailto @amail.com>, "Chee, David W.A." @carltonfields.com<
carltonfields.com>>, "Curtis, Ben @mwe.com<mailto fj @mwe.com>)"
mwe.com<mailto @mwe.com>>
>> Subject: Re: We need to show Government the trust documents for NY property
>>
>> Michael-
>> As we discussed there are problems with using the Ny property as collateral or having the trust provide a personal
guarantee .
>> 1- the NY property can not be pledged under the coop doc.
>> 2- the trustee would be violating its fiduciary to pledge assets or personally guarantee whatsoever as it would not be
considered in the best interest of beneficiaries.
>> Therefore the point is mute.
>>
>> But the good news is Cesar and Tulena are willing to pledge their house and waive the homestead exemption and that
property is valuable and encumbrance free.
>>
>> We can also include the miami property.
>>
>> We have some friends that can get to 50k value. Potentially even 100k.
>>
>> I'm available to discuss in greater detail over phone.
>>
>> On May 16, 2019, at 3:29 PM, Pasano, Michael S. <M @carltonfields.com<mailto fj @carltonfields.
com><mailto fi @caritonfields.com>> wrote:
>>
>> Getting close. 9pc001910

 
   
  
  

 
 
 
  
 
  

 

  
   
 

https://mail.google.com/mail/u/0?ik=a81ecba297 &view=pt&search=all&permmsgid=msg-f%3A 163373760656 1 065529&dsqt=1 &simpl=msg-f%3A1633... 2/3

 
Case 1:18-cr-20685-KMW Document 454-1 Entered on FLSD Docket 07/29/2021 Page 3 of 3

71712021 Gmail - Re: bond hearing

>> They are inclined to ask that the Trust co-sign on the bond, but understand that the condo cannot be pledged. So they
want to see the Trust documents.

>> They will want Cesar to co-sign a bond.

>> It seems they will not require a corporate bond. BUT a cash bond of $500,000, which means we 6 will need to post
$50,000 in cash.

>>

>> Please get to either me or David the Trust docs and confirm we can do all this.

>> David will be seeing Gustavo tonight.

>>

>>m

>>

>> <image003.png>

>> Michael S. Pasano

>> Attorney at Law

>>
>> Miami Tower
>>
iami, Florida
>> > Direct WEN 4064 | Fax: BH 0055
>> @carltonfields.com<mailto @carltonfields.com><mailto @carltonfields.com> |

www.carltonfields.com<http:/Awww.caritonfields.com><hittp:/Avww.carltonfields.com<http:/Avww.carltonfields.com<http://
www.carltonfields.com><http:/Avww.carltonfields.com>>

>> bio<https://www.carltonfields.com/team/p/michael-s-pasano> |vcard<https:/Avww.carltonfields.com/Libraries/
CarltonFields/Media/Attorney%20Vcards/Michael-S-Pasano.vef?ext=.vcf>

>>

>> Carlton Fields is ISO 27001:2013 certified.

>>

>> Confidential: This e-mail contains a communication protected by the attorney-client privilege or constitutes work
product. If you do not expect such a communication please delete this message without reading it or any attachment and
then notify the sender of this inadvertent delivery.

>>

>

ODC001911

hitps://mail.google.com/mail/u/0?ik=a81ecba297 &view=pt&search=all&permmsgid=msg-f%3A 163373760656 1065529&dsqt=1 &simpl-msg-1%3A1633...

3/3

 
